DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application has PRO 62/879,817 07/29/2019. 

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 01/04/22 and 11/22/21 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election of claims 1-12 and species molybdenum-containing complex according to Formula I in claim, an acidic corrodent comprising sulfur, and an acidic fluid source comprising crude oil or a fraction thereof in the reply filed on 07/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). No search results in the elected species of Formula I introducing into acidic fluid source containing crude oil and acidic corrodents. Accordingly, search extended to all species. Claims 1-4, 6-12, 21 are examined in this Office action.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.        Claims 1-4, 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1, improperly recite the Markush group in the form of “selected from A, B, or C” (lines 5-6), which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claims 2-4, 6-12 depends from rejected claim 1.
            Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (EP 1870706).
           Regarding claim 21, Smith discloses a method of removing a corrosion in the oil refining process, the method comprises introducing or contacting the acidic fluid containing crude oil and naphthenic acid corrodent  with an effective amount of transition metal such as molybdenum-containing complex to reduce the corrosion associated with the naphthenic acid corrodent  (page 5, lines 6-15, 31-45, page 6, lines 10-14, page 7, lines 45-49) meeting the requirement of claim 21.

Allowable Subject Matter
10.       The following is a statement of reasons for the indication of allowable subject matter:  Glander (CN 1164867), Smith (EP 1870706), and Liang (CN 106010480).
          Glander discloses a method for removing naphthenic acid from a hydrocarbon oil, wherein the hydrocarbon oil at high temperature to a molybdenum hydrogenation catalyst of the same kind is used with normal pressure resid hydrogenation, the catalyst preferably containing nickel-molybdenum or cobalt-and deposited on the aluminum oxide carrier material, and wherein the hydrocarbon oil is a) not fraction through distillation of crude oil or b) evaporating the naphtha fraction of crude oil, and hydrogenation at 1~50 bar and 100~300 degrees centigrade (page 1, lines 20-27, claim 1). The main difference between instant claim 1 and Glander is that nickel-molybdenum catalyst is a fixed catalyst bed. Further, Glander does not disclose claim 1 formulas I, II, III or IV.
       Smith discloses a method of removing a corrosion in the oil refining process, the method comprises introducing or contacting the acidic fluid containing crude oil and naphthenic acid corrodent  with an effective amount of transition metal such as molybdenum-containing complex to reduce the corrosion associated with the naphthenic acid corrodent  (page 5, lines 6-15, 31-45, page 6, lines 10-14, page 7, lines 45-49). Smith does not disclose claim 1 formulas I, II, III or IV and feature of the acid fluid source has a temperature in the range of 175 0C to 600 0C.
        Chen discloses instantly claimed molybdenum-containing complex used in the drilling fluid corrosion (claims). However, Chen fail to disclose instantly claimed method of introducing the complex into acidic fluid source containing crude oil and acidic corrodents. Closest prior arts do not suggest or disclose claimed method of inhibiting corrosion of a metal containment in a crude oil refining process. 

          Conclusion
11.      Claims 1-4, 6-12 are not allowed (please See 112 rejection). 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766